Citation Nr: 0113061	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-20 595A
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from September 1943 
to April 1946.  The veteran died in September 1982.  The 
appellant is the widow of the deceased veteran.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 1997 and November 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In those determinations, the RO 
denied the appellant's application to reopen a claim of 
entitlement to service connection for cause of the veteran's 
death.  


FINDINGS OF FACT

1.  In January 1984, the Board denied service connection for 
the cause of the veteran's death.  

2.  The evidence submitted since the January 1984 Board 
decision is not so significant that it must be considered in 
conjunction with other evidence in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

The Board decision of January 1984 denying the claim of 
entitlement to service connection for cause of the veteran's 
death is final; new and material evidence has not been 
presented to reopen the claim, and the claim is not reopened.  
38 U.S.C.A. § 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1984, the Board denied service connection for 
cause of the veteran's death.  The evidence of record at that 
time consisted of the veteran's certificate of death which 
showed that the veteran's death occurred on September 27, 
1982 and that the immediate cause of death was generalized 
metastasis due to or as a consequence of adenocarcinoma of 
the rectum.  Under other significant conditions contributing 
to death, arteriosclerotic heart disease was listed.  

At the time of the veteran's death, service connection was in 
effect for bursitis of both shoulders evaluated as 20 percent 
disabling and for residuals of hemorrhoidectomy evaluated as 
noncompensably disabling.  

The record also consisted of service medical records that 
revealed that the veteran was treated for external 
hemorrhoids, that a hemorrhoidectomy was performed in 
February 1946, and that external hemorrhoidal tags were 
removed in March 1946, followed by an uneventful 
convalescence.  There were no clinical findings of carcinoma, 
arteriosclerotic heart disease or other pertinent 
abnormalities.  The veteran's blood pressure was uniformily 
shown to be within normal limits.   The service discharge 
examination dated in April 1946 revealed that the 
cardiovascular system was normal, and blood pressure was 
128/76.  With the exception of the earlier hemorrhoid 
surgery, the anus and rectum were noted to be normal.  

A medical examination conducted in November 1946 noted a 
history of hemorrhoidectomy; there were no clinical findings 
of carcinoma or arteriosclerotic heart disease.  

A VA examination dated in April 1948 was conducted to 
evaluate the severity of bursitis of the shoulders, and 
showed no complaints or findings of carcinoma or 
arteriosclerotic heart disease.  

Private hospitalization records show that the veteran was 
hospitalized in June 1970 for an acute myocardial infarction.  
A diagnosis of diabetes mellitus was also entered.  

The record also consisted of VA medical evidence dated in 
1982.  The veteran was hospitalized by VA from January 11, 
1982 to February 12, 1982, and from February 15, 1982 to 
March 1, 1982, for treatment of adenocarcinoma of the rectum 
with hepatic metastases.  Arteriosclerotic heart disease was 
also diagnosed.  This was followed by a course of 
chemotherapy in March 1982.  In June 1982, the veteran was 
readmitted to the VA hospital for biopsy of a metastatic 
tumor in this right thigh.  His hospital course thereafter 
was one of rapid downhill progression until his death in 
September 1982.  The diagnoses on the terminal hospital 
summary were adenocarcinoma of the rectum with hepatic 
metastases, and metastases to the right thigh, lungs, and 
lymph nodes and arteriosclerotic heart disease.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may also be granted for carcinoma or 
arteriosclerotic heart disease if manifested within one year 
after discharge from wartime service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  To establish service connection for the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  Under 
the applicable criteria, when a claim is disallowed by the 
Board, it may not thereafter be reopened and allowed, and no 
claim based upon the same factual basis shall be considered.  
38 U.S.C.A. § 7104.  When a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing a claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the Board in January 1984 revealed that 
arteriosclerotic heart disease, the underlying cause of the 
1970 myocardial infarction, had not been clinically 
documented prior to 1970.  The evidence also revealed that 
adenocarcinoma of the rectum was first clinically documented 
in January 1982.  

The evidence submitted since the January 1984 Board decision 
consists of duplicate copies of the veteran's service 
discharge certificate and of the veteran's certificate of 
death.  The evidence also includes numerous statements of the 
appellant wherein she espouses that the veteran's death was 
caused by his service-connected hemorrhoids.  These 
statements are cumulative of contentions asserted by the 
appellant at the time of the January 1984 Board decision.  
Furthermore, these statements are not sufficient to reopen 
the claim in that appellant is not competent to provide a 
medical opinion regarding the etiology of the diseases which 
caused and contributed to the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Based on the foregoing, the Board finds that the evidence 
submitted subsequent to the January 1984 Board decision is 
not new and material.  Therefore, this evidence is not so 
significant that it must be reviewed in conjunction with all 
other evidence to fairly decide the merits of the claim.  
Therefore, the claim for service connection for cause of the 
veteran's death is not reopened.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for cause of the veteran's 
death, the appeal as to that issue is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

